TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00258-CV


Wilford Wade Cowart, Appellant

v.

Shaleen Soni, Appellee



FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
NO. 03-1966-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Wilford Wade Cowart filed a notice of appeal on April 12, 2004.  The
clerk's record was filed with this Court on May 20, 2004.  Because no reporter's record was filed,
Cowart's brief was due June 21, 2004.  See Tex. R. App. P. 38.6(a).  On July 28, 2004, Cowart was
notified that his brief was late and given until August 6, 2004, to respond.  See Tex. R. App. P.
38.8(a)(1) (failure to file brief can result in dismissal for want of prosecution).  The notice informed
Cowart that failure to respond would result in dismissal of the appeal.  To date, Cowart has not
responded in any way to that notice.  Accordingly, we dismiss the appeal for want of prosecution.
Id.; Tex. R. App. P. 42.3(b).

 
						Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Prosecution
Filed:   October 7, 2004